DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Terminal Disclaimer filed 4/5/2021 has been entered and approved.
The assignee statement under 37CFR3.73(c) has been accepted.
The IDS filed 2/3/2021 has been entered and considered.
The amendment and arguments filed 2/3/2021 have been entered, and carefully considered, and are persuasive.
Claims 37-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims meet the standard for patent eligibility, requiring specific structural interactions between a computer and any data collected.  The neural networks of the claims are integrated into a computing environment.  The claims are free of the prior art of record.  Gonzalez-Recio (2014) and Schadt (2006/0122816 A1) appear to be the closest prior art, however Gonzales-Recio does not disclose the molecular phenotype comprising numerical elements which quantify biological molecules of the cells, nor does it disclose the particular comparators. Schadt discusses applying link distance measurements in certain neural networks to identify QTL, but these are not between two variants, nor do they comprise the same defined comparators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631